          Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.


         PLAINTIFFS’ JOINT EMERGENCY MOTION FOR EXPEDITED
                DISCOVERY AND EVIDENTIARY HEARING

         Georgia’s June 2020 primary elections were a mess, to say the least.1

Coming on the heels of the chaotic pilot elections last fall,2 the recent primary

elections eliminated any doubt that the State’s new, exorbitantly-expensive, overly-


1
  Pam Fessler, Chaos In Primary Elections Raises Fears For November, Nat’l Pub.
Radio (June 15, 2020, 5:00 AM),
https://www.npr.org/2020/06/15/876474124/chaos-in-primary-elections-raises-
fears-for-november.
2
  On November 12, 2019, Election Supervisor for the Cobb County Board of
Elections & Registration, Janine Eveler observed that “the counties that were doing
the ballot marking device pilot were dead in the water.” GA VOTERS FOR
HMPBs, Cobb HMPB Pilot, YouTube (Nov. 15, 2019),
https://www.youtube.com/watch?v=rL_4rihgbhc&feature=youtu.be. See also,
Chris Herbert, UPDATE: Election officials experiencing technical difficulties in
most pilot counties, Valdosta Daily Times (Nov. 5, 2019),
https://www.valdostadailytimes.com/news/local_news/update-election-officials-
experiencing-technical-difficulties-in-most-pilot-counties/article_09922df1-498c-
5643-b547-b75788ba5566.html.
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 2 of 13




complicated, and unsecure BMD-based election system is woefully inadequate to

afford Georgia voters their constitutional right to vote. These elections also

confirmed that, in contradiction to this Court’s August 15, 2019 Order, Defendants

have not adopted a reasonable backup plan for hand-marked paper ballots. As

expected, the new system failed (again). Polling sites lacked working pollbooks

and sufficient emergency backup paper ballots—or did not use even what they

had—forcing many voters to choose between waiting in line for hours or forgoing

their votes altogether.3

      The Secretary of State, who is responsible for implementing and

administering the new election system across the State, has turned to finger-

pointing rather than taking responsibility for the failings and finding solutions.4 He

blamed the counties—especially Fulton County5—for problems with new


3
  See State Election Board Rule 183-1-12.11(2)(c)(d) (authorizing the use of
emergency paper ballots any time that a line at the polling place exceeds 30
minutes, which occurred at many polling sites during the June 2020 elections).
4
  Jason Braverman, Secretary of State blames election day issues on county
leaders, opens investigation into Fulton and DeKalb, 11 Alive News (June 9,
2020, 1:58 PM), https://www.11alive.com/article/news/politics/elections/georgia-
elections-investigation-into-fulton-and-dekalb-county/85-f55de1d1-e80e-46c2-
bc32-d0b6484d3ba7.
5
  Mark Niesse and Ben Brasch, Fulton reverses course and accepts emailed
absentee ballot requests, The Atlanta Journal-Constitution (July 15, 2020),
https://www.ajc.com/news/state--regional-govt--politics/fulton-rejects-emailed-
absentee-ballot-requests-after-primary-problems/p0LYsStYeF7NdlNhwgsyUK/.
                                          2
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 3 of 13




cumbersome equipment that his office thrust upon them with too little time, too

little training, and too little resources.6 As a result, there is little reason to expect

that the Secretary of State will remedy these failings.

       Plaintiffs understand this Court’s reluctance to wade into election matters

handled by the State and counties. But there comes a time when their failings are

so substantial as to deprive voters of the constitutional right to vote. At that time,

it falls to the courts to step in and protect that right, as with any other. This is not

an overreach by the courts. Rather, it is the necessary and appropriate exercise of

the important power the courts possess to enforce the constitution and the

fundamental rights enshrined within in it.7 For Georgia, that time is now. With

additional statewide elections—including a Presidential election—rapidly

approaching, appropriate relief is needed from this Court to avoid further

deprivations of the right to vote in Georgia and to ensure that the results of future




6
  Tim Perry, Georgia officials continue to point fingers in wake of chaotic primary,
CBS News (June 11, 2020, 5:16 PM), https://www.cbsnews.com/news/georgia-
primary-election-2020-officials-point-fingers-in-wake-of-primary/.
7
  See, e.g., Bush v. Gore, 531 U.S. 98, 105 (2000), Obergefell v. Hodges, 135 S. Ct.
2584, 2605 (2015), Loving v. Virginia, 388 U.S. 1, 12 (1967), Reynolds v. Sims,
377 U.S. 533, 555, 566 (1964), Brown v. Bd. of Educ. of Topeka, Shawnee Cnty.,
Kan., 347 U.S. 483, 495 (1954), supplemented sub nom. Brown v. Bd. of Educ. of
Topeka, Kan., 349 U.S. 294, 300 (1955).

                                             3
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 4 of 13




elections in Georgia actually reflect the will of the voters.

      To that end, Plaintiffs request an evidentiary hearing on their Motions for

Preliminary Injunction (Dkt. Nos. 619, 640) at the Court’s earliest availability, as

well as expedited discovery before the hearing. Georgia voters have been deprived

the right to vote for far too long. This Court is now the last resort before critically-

important and fast-approaching elections this fall.

                                    ARGUMENT

      Twice before, this Court has denied relief for approaching elections on the

reasoning that it was too late. Curling v. Kemp, 334 F. Supp. 3d 1303, 1327 (N.D.

Ga. 2018) [hereinafter Curling I]; Curling v. Raffensperger, 397 F. Supp. 3d 1334,

1412 (N.D. Ga. 2019) [hereinafter Curling II]. Plaintiffs seek to avoid a similar

outcome on their current Preliminary Injunction Motions, which have been

pending since October 2019. Such a result this year would be a grave injustice to

Plaintiffs—and all other Georgia voters—given they filed their Motions over a

year before November’s General Election.

      Unfortunately, it may be too late to fully protect the right to vote in Georgia

for the General Primary Runoff, Nonpartisan General Runoff, and Special Runoff

Election for Local and State Offices Elections in Georgia, which are scheduled for

August 11, 2020, with advanced-in-person voting for these elections beginning on

                                           4
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 5 of 13




July 20, 2020.8 But time still remains—diminishing as it is day by day—for the

November General Election, for which advance in-person voting begins on

October 12, 2020.

      There have been a substantial number of developments since Plaintiffs filed

their Preliminary Injunction Motions that require expedited discovery and an

evidentiary hearing to provide the Court a complete record for resolving the

Motions. As the Court previously observed, “what’s past is prologue”—and

Georgia’s June 2020 elections, like the chaotic 2019 pilot elections, provide a very

troubling prologue for what awaits voters this fall. Curling II, 397 F. Supp. 3d at

1368. Among the issues encountered were implementation problems with the

complicated new voting equipment,9 lack of sufficient paper ballots for hand-

marked votes when that equipment failed,10 lack of training for poll workers on the




8
  Ga. Sec’y of State, 2020 State Elections and Voter Registration Calendar,
https://sos.ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf (last
visited July 16, 2020).
9
  Sam Levine, Georgia primary blighted by long lines and broken voting machines,
The Guardian (June 9, 2020, 1:52 PM), https://www.theguardian.com/us-
news/2020/jun/09/georgia-election-primary-long-lines-broken-voting-machines.
10
   Dareh Gregorian, Voter turnout soared in Georgia despite massive primary day
problems, NBC News (June 12, 2020, 4:35 PM),
https://www.nbcnews.com/politics/2020-election/voter-turnout-soared-georgia-
despite-massive-primary-day-problems-n1230806.
                                          5
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 6 of 13




new equipment,11 inadequate numbers of polling locations,12 and problems both

with issuing and receiving absentee ballots.13 These problems—which were

foreshadowed by last year’s chaotic pilots of the new BMD-based system—were

foreseeable and avoidable, and they confirm the immediate need for the relief

Plaintiffs seek in their Preliminary Injunction Motions. Tragically, the new system

did not satisfy the “need for transparent, fair, accurate, and verifiable election

processes.” Curling II, 397 F. Supp. 3d at 1338. Far from it. The relief Plaintiffs

seek is even more important now since it has become clear that in-person paper

ballots for hand-marking at the polls and even absentee ballots are not reliably

available to Georgia voters. 14




11
   Richard Fausset, Reid J. Epstein & Rick Rojas, ‘I Refuse Not to Be Heard’:
Georgia in Uproar Over Voting Meltdown, N.Y. Times,
https://www.nytimes.com/2020/06/09/us/politics/atlanta-voting-georgia-
primary.html (June 11, 2020).
12
   Pam Fessler, Chaos In Primary Elections Raises Fears For November, Nat’l
Pub. Radio (June 15, 2020, 5:00 AM),
https://www.npr.org/2020/06/15/876474124/chaos-in-primary-elections-raises-
fears-for-november.
13
   Steve Peoples, Ben Nadler & Sudhin Thanawala, Heat, rain, long lines: Georgia
election plagued by problems, Associated Press (June 9, 2020),
https://apnews.com/e7ea6e919fadb995c407eea3a4450176.
14
   Richard Fausset & Reid J. Epstein, Georgia’s Election Mess: Many Problems,
Plenty of Blame, Few Solutions for November, N.Y. Times (June 10, 2020),
https://www.nytimes.com/2020/06/10/us/politics/georgia-primary-election-
voting.html.
                                         6
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 7 of 13




      Defendants likely will tout their recent “audit” of the Fulton County primary

election as evidence that the myriad problems in the June 2020 elections did not

affect the results. But the history of Defendants’ mistakes, misstatements, and

misapprehensions throughout this case and their evident misunderstanding of the

requirements for a “risk-limiting”—or otherwise reliable—audit15 (together with

information already available to Plaintiffs) call into question the propriety and

reliability of the Fulton County “audit,” and necessitate expedited discovery

regarding that effort and its results. For example, Plaintiffs should be permitted to

examine the “audit’s” methodology and findings given the large number and wide

variety of problems encountered with it.

      Not only have Defendants failed to comply with their constitutional duties

regarding Georgia elections, they also have failed to comply with this Court’s

August 15 Order, which required, in relevant part, that Defendants:

      develop a default plan for use in the 2020 elections that addresses the
      contingency that the new BMD system enacted by the State
      Legislature may not be completely rolled out and ready for operation
      in time for the March 2020 Presidential Primary elections or in
      subsequent elections in 2020 and provide, as part of that contingency
      plan, for the use of hand-marked paper ballots for voting, in

15
  Ga. Sec’y of State, Secretary of State Proposes Rules for Election Audit
Transparency (Dec. 3, 2019),
https://sos.ga.gov/index.php/elections/secretary_of_state_proposes_rules_for_elect
ion_audit_transparency.
                                          7
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 8 of 13




      coordination with scanners and other equipment available through the
      State’s contract with Dominion or amendment of such.

Id. at 1410. Defendants’ failure to provide these ballots to voters when needed in

the June 2020 election stands in stark contrast to the Court’s Order—and their

assurances to this Court earlier this year that they had adopted a reliable backup

plan. (Dkt. No. 703 at 39:20-41:6.) This must not be allowed to continue, leaving

countless voters unduly burdened or entirely disenfranchised.

      This Court “expressly warned Defendants that further delay by the State in

remediating its technologically outdated and vulnerable voting system would be

intolerable and any future timeliness objections relating to the State’s inability to

comply with the requested relief would be of the State’s own making.” Curling II,

397 F. Supp. 3d at 1338. The Court also warned Defendants that their arguments

as to administrative and resource constraints “would hold much less sway in the

future” in post-2018 elections “if Defendants continue to move in slow motion or

take ineffective or no action.” Id. at 1340 (quoting Curling I, 334 F. Supp. 3d at

1327). The June 2020 elections, like the 2019 pilot elections, confirm that

Defendants have taken ineffective action in addressing this Court’s concerns about

Georgia elections and in protecting the right to vote.




                                           8
        Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 9 of 13




                                   CONCLUSION

      For the reasons above, Plaintiffs request an evidentiary hearing on their

Preliminary Injunction Motions as soon as the Court is available, to supplement the

record with additional evidence and argument regarding intervening events and to

address any questions or concerns this Court may have regarding the Motions and

the relief sought. Further delay poses additional harm to Plaintiffs and all other

Georgia voters, as demonstrated in the June 2020 elections (and the 2019 pilot

elections). To ensure a complete record for the Court, Plaintiffs request a period of

expedited discovery—to begin immediately—to obtain critical information

regarding the failings associated with the new BMD-based election system.

      Plaintiffs are available for a status conference as soon as possible to discuss

this request, to the extent helpful for the Court.




                                           9
      Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 10 of 13




     Respectfully submitted this 17th day of July, 2020.


 /s/ David D. Cross                       /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)            Halsey G. Knapp, Jr.
John P. Carlin (pro hac vice)            GA Bar No. 425320
Lyle P. Hedgecock (pro hac vice)         Adam M. Sparks
Mary G. Kaiser (pro hac vice)            GA Bar No. 341578
Robert W. Manoso (pro hac vice)          KREVOLIN & HORST, LLC
MORRISON & FOERSTER LLP                  1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW             Suite 3250
Suite 6000                               Atlanta, GA 30309
Washington, DC 20006                     (404) 888-9700
(202) 887-1500
   Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg

/s/ Bruce P. Brown                       /s/ Robert A. McGuire, III
Bruce P. Brown                           Robert A. McGuire, III
Georgia Bar No. 064460                   Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                     (ECF No. 125)
1123 Zonolite Rd. NE                     ROBERT MCGUIRE LAW FIRM
Suite 6                                  113 Cherry St. #86685
Atlanta, Georgia 30306                   Seattle, Washington 98104-2205
(404) 881-0700                           (253) 267-8530
                  Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

                                       10
     Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 11 of 13




/s/ John Powers
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300

                       Counsel for Coalition Plaintiffs




                                      11
       Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 12 of 13




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                       12
       Case 1:17-cv-02989-AT Document 749 Filed 07/17/20 Page 13 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                           CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020, a copy of the foregoing

PLAINTIFFS’ JOINT EMERGENCY MOTION FOR EXPEDITED

DISCOVERY AND EVIDENTIARY HEARING was electronically filed with

the Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                /s/ David D. Cross
                                                David D. Cross




                                           13
